DETAILED ACTION
1.	This office action is in response to the communication filed on 10/03/2019.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. IT10201700036968 filed on 04/04/2017.

Examiner Note
4.	In claim 13, in light of the specification (US-PGPUB, paragraph 67), the limitation “processing unit” is a physical device, and the limitations “first acquisition module”, “second acquisition module”, “third acquisition module” and “image-processing module”  are hardware and/or software.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (Currently Amended) An online verification method for verifying the identity of a subject, comprising the steps of: 
a) generating a random code the subject 
b) sending the random code 
c) receiving the random code 
d) acquiring, by means of the at least one electronic image acquisition device, 
e) acquiring a third image representing a remote operator equipped with an electronic device in audio and video connection with the subject to be identified; and 
f) processing, in a single composite screen page three images, the at least one first image , a second image  and the third image representing the remote operator.


2. (Cancelled) 

3. (Currently Amended) The online verification method according to claim 1, wherein the random code 

4. (Currently Amended) The online verification method according to claim 3, comprising the step of detecting the random code 

5. (Currently Amended) The online verification method according to claim 1, comprising a step of recognizing the operating system of the mobile electronic device 

6. (Currently Amended) The online verification method according to claim 4, wherein the random code 



8. (Currently Amended) The online verification method according to claim 1, wherein the random code application server.

9. (Currently Amended) The online verification method according to claim 1, wherein the random code 

10. (Currently Amended) The online verification method according to claim 1, wherein, in a server server.

11. (Currently Amended) The online verification method according to claim 10, wherein if the random codes 

12. (Currently Amended) The online verification method according to claim 11, wherein the composite screen page 

13. (Currently Amended)  An online verification system for verifying the identity of a subject, comprising: 
a first engine configured to generate a random code; 
a second engine for sending the random code  and
a processing unit a remote operator first engine the processing unit
a first acquisition module an electronic image acquisition device
a second acquisition module 
a third acquisition module for acquiring a third image representing a remote operator equipped with an electronic device in audio and video connection with the subject to be identified; and
an image-processing module , in a single composite screen page three images, the at least one first image , the second image and the third image representing the remote operator.

14. (Cancelled) 

15. (Currently Amended) A non-transitory computer-readable storage medium storing a computer program, which, when running on a computer, implements the steps of:
generating a random code associated with a subject to be identified;
 	sending the random code to the mobile electronic device of the subject to be identified;
 receiving the random code on the mobile electronic device of the subject;
 	acquiring, by means of the at least one electronic image acquisition device of the mobile electronic device, at least one first image representing the subject; 
acquiring a third image representing a remote operator equipped with an electronic device in audio and video connection with the subject to be identified; and
processing, in a single composite screen page comprising at least three images, the at least one first image representing the subject, a second image representing the random code and the third image representing the remote operator.

Allowable Subject Matter
6.	In light of the examiner amendment authorized by the applicant’s representative, claims 1, 3-13 and 15 are allowed. 

7.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed toward a method for verifying the identity of a subject.  Independent claims 1, 13 and 15 identify the uniquely distinct features for generating a random code associated with a subject; sending the random code to the mobile electronic device of the subject; acquiring, by the mobile electronic device, a first image representing the subject; acquiring a third image representing a remote operator equipped with an electronic device in audio and video connection with the subject; processing, in a single composite screen page, the first image, a second image representing the random code and the third image; taken in combination with the remaining limitations of the independent claims are not found in and/or are not obvious in view of the closest recorded prior arts.
One of the closest prior art, Bud (US 20130219480 A1), discloses a method for authenticating an online user, wherein a code is sent from a server to a user device equipped with a camera capturing video imagery of the user, wherein the captured 
Therefore, claims 1, 13, 15, and the respective dependent claims 3-12 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID, can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/HUAN V DOAN/Primary Examiner, Art Unit 2437